Citation Nr: 1733837	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-17 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of a femoral stress fracture of the bilateral lower extremities.

2.  Entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The June 2010 rating decision assigned a noncompensable disability evaluation effective May 29, 1991 for service connected residuals of femoral stress fracture in the right lower and left lower extremities as well as denied entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.

A video-teleconference hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A VA examination evaluating the Veteran's bilateral lower extremity femoral stress fractures was last conducted in in May 2010.  Since that time, the Veteran testified at a May 2017 Board hearing that he has chronic knee pain all day, every day, with the symptoms sometimes lasting a couple of hours.  He also testified he took over the counter medication for the pain as well as using an Ace bandage.  The pain is sometimes sensitive to the touch.  Furthermore, the Veteran indicated the nagging pain made it difficult for him to work.  Notably, the Veteran testified that he felt his symptoms had worsened since his last examination in 2010.
Additionally, the Veteran's July 2012 VA Form 9 identified private treatment records from Dr. M.A., which are not included in the record.  As such, a remand is necessary to obtain all available private treatment records and to perform a new examination in order to determine the present nature and severity of the bilateral lower extremity femoral stress fractures prior to adjudication.

Lastly, the issue of entitlement to a 10 percent rating under 38 C.F.R. § 3.324 (based on multiple noncompensable service-connected disabilities that interfere with employment) must be deferred pending the updated examination of the Veteran's claim for entitlement to an initial compensable disability rating for residuals of a femoral stress fracture of the bilateral lower extremities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an authorized VA Form 21-4142 from the Veteran and request the private treatment records from Dr. M.A., as identified in the July 2012 VA Form 9.  Additionally, obtain any updated VA treatment records and associate the records with the claims file.  Any negative reply should be properly included in the file.

2.  After all available records have been associated with the claims file, make arrangements for the Veteran to be afforded a VA examination to determine the nature and severity of his bilateral lower extremity femoral stress fractures.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner should report all signs and symptoms necessary for evaluating femoral stress fractures under the rating criteria.  A complete rationale must be provided for all opinions presented.

3.  Thereafter, the AOJ should re-adjudicate the claims.  If any of the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




